 Case 1:20-cr-00143-TSE Document 318 Filed 05/06/21 Page 1 of 2 PageID# 5555




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


 UNITED STATES OF AMERICA,
                                                         Case No. 1:20-cr-00143
        v.                                               Honorable T.S. Ellis, III

 ZACKARY ELLIS SANDERS,                                  Pretrial conference: May 7, 2021
                                                         Trial: July 12, 2021
                                Defendant.


       MOTION TO SEAL SUPPLEMENT TO MR. ZACKARY ELLIS SANDERS’
                          PROPOSED VOIR DIRE

       Defendant, Zackary Ellis Sanders, by counsel, moves this Honorable Court, pursuant to

Local Crim. R. 49 for entry of an Order permitting his Supplement to Proposed Voir Dire and

Exhibit 1 thereto be filed under seal. The grounds for the requested relief are set forth in the

non-confidential memorandum filed contemporaneously with this motion.

                                              Respectfully submitted,

                                              ZACKARY ELLIS SANDERS
                                              By Counsel

                                              Respectfully submitted,


                                                         /s/
                                              Nina J. Ginsberg (#19472)
                                              Zachary Deubler (#90669)
                                              DiMuroGinsberg, P.C.
                                              1101 King Street, Suite 610
                                              Alexandria, VA 22314
                                              Telephone: (703) 684-4333
                                              Facsimile: (703) 548-3181
                                              Email: nginsberg@dimuro.com
                                              Email: zdeubler@dimuro.com




                                                 1
 Case 1:20-cr-00143-TSE Document 318 Filed 05/06/21 Page 2 of 2 PageID# 5556




                                                          /s/
                                              Jonathan Jeffress (#42884)
                                              Jade Chong-Smith (admitted pro hac vice)
                                              KaiserDillon PLLC
                                              1099 Fourteenth St., N.W.; 8th Floor—West
                                              Washington, D.C. 20005
                                              Telephone: (202) 683-6150
                                              Facsimile: (202) 280-1034
                                              Email: jjeffress@kaiserdillon.com
                                              Email: jchong-smith@kaiserdillon.com

                                              Counsel for Defendant Zackary Ellis Sanders


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of May 2021, the foregoing was served electronically
on counsel of record through the U.S. District Court for the Eastern District of Virginia Electronic
Document Filing System (ECF) and the document is available on the ECF system.

                                              /s/ _______________
                                              Nina Ginsberg




                                                 2
